1 N.Y.3d 610 (2004)
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
DALLAS SIMON, Appellant.
Court of Appeals of the State of New York.
Submitted January 26, 2004.
Decided February 12, 2004.
Motion for an extension of time within which to apply for permission to appeal pursuant to CPL 460.20 dismissed upon the ground that no application for leave to appeal pursuant to CPL 460.20 will lie from an order of a single Justice of the Appellate Division denying leave to appeal to that Court pursuant to CPL 460.15.